UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-22263 Exchange Traded Concepts Trust (Exact name of Registrant as specified in charter) J. Garrett Stevens 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: April 30, 2015 Date of reporting period: July 31, 2014 Item 1.Schedule of Investments ROBO-STOXTM Global Robotics and Automation Index ETF Schedule of Investments July 31, 2014 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.3% Canada — 1.9% Industrials—1.9% ATS Automation Tooling Systems* $ MacDonald Dettwiler & Associates Total Canada China — 0.9% Information Technology—0.9% Hollysys Automation Technologies* Total China Finland — 0.9% Industrials—0.9% Cargotec, ClB Total Finland France — 1.9% Industrials—0.8% Schneider Electric Information Technology—1.1% Dassault Systemes Total France Germany — 7.1% Consumer Discretionary—0.8% Leoni Industrials—4.7% Krones KUKA Siemens Information Technology—1.6% Isra Vision Jenoptik Total Germany Hong Kong — 1.0% Industrials—1.0% Johnson Electric Holdings* Total Hong Kong Israel — 2.8% Health Care—0.8% Mazor Robotics* Industrials—1.2% Elbit Systems Information Technology—0.8% Stratasys* Total Israel Description Shares Fair Value Japan — 28.3% Consumer Discretionary—0.9% Denso $ Health Care—3.7% CYBERDYNE* Industrials—14.5% Aida Engineering Daihen FANUC Harmonic Drive Systems IHI Mitsubishi Electric Nabtesco Nachi-Fujikoshi Shinmaywa Industries SMC THK Toshiba Machine Yushin Precision Equipment Information Technology—9.2% Hitachi Kokusai Electric Keyence Omron Topcon Yaskawa Electric Yokogawa Electric Total Japan Netherlands — 1.7% Energy—0.6% Fugro Health Care—1.1% QIAGEN* Total Netherlands Norway — 1.0% Industrials—1.0% Kongsberg Gruppen Total Norway South Korea — 0.9% Information Technology—0.9% SFA Engineering Total South Korea Sweden — 1.8% Health Care—0.9% Elekta, ClB Industrials—0.9% Arcam* Total Sweden Switzerland — 4.8% Health Care—1.0% ROBO-STOXTM Global Robotics and Automation Index ETF Schedule of Investments July 31, 2014 (Unaudited) Description Shares Fair Value Tecan Group $ Industrials—3.8% ABB Kardex Swisslog Holding Total Switzerland Taiwan — 6.1% Industrials—4.0% Airtac International Group Hiwin Technologies Teco Electric and Machinery Information Technology—2.1% Delta Electronics Foxconn Technology Total Taiwan United Kingdom — 2.9% Industrials—0.9% QinetiQ Group Information Technology—2.0% E2V Technologies Renishaw Total United Kingdom United States — 35.3% Consumer Discretionary—1.6% iRobot* Energy—3.6% Forum Energy Technologies* Helix Energy Solutions Group* Oceaneering International Health Care—5.0% Accuray* Intuitive Surgical* Varian Medical Systems* Industrials—11.9% Aerovironment* Cubic Deere ExOne* John Bean Technologies Lincoln Electric Holdings Nordson Northrop Grumman Rockwell Automation Teledyne Technologies* Information Technology—13.2% 3D Systems* Description Shares/Face Amount(1) Fair Value Atmel* $ Brooks Automation Cognex* FARO Technologies* FLIR Systems Immersion* Microchip Technology National Instruments Nuance Communications* Trimble Navigation* Total United States Total Common Stock (Cost$104,810,278) Time Deposits — 0.1% Brown Brothers Harriman 0.005%, 08/01/14 JPY 6 — 0.030%, 08/01/14 0.050%, 08/01/14 SEK 2 — 0.600%, 08/01/14 NOK 6 1 Total Time Deposits (Cost$180,606) Total Investments - 99.4% (Cost $104,990,884) † $ Percentages are based on Net Assets of $106,232,494. * Non-income producing security. In U.S. Dollar unless otherwise indicated. Cl — Class JPY — Japanese Yen NOK — Norwegian Krone SEK— Singapore Dollar The following is a list of the inputs used as of July 31, 2014 in valuing the Fund’s investments carried at value: Investments in Securities Level 1 Level 2 Level 3 Total Common Stock $ $
